616 So. 2d 33 (1993)
STATE of Florida, Petitioner,
v.
Michael C. KNICKERBOCKER, Respondent.
No. 80568.
Supreme Court of Florida.
March 25, 1993.
Robert A. Butterworth, Atty. Gen., James W. Rogers, Bureau Chief and Amelia L. Beisner, Asst. Atty. Gen., Tallahassee, for petitioner.
George F. Schaefer, Gainesville, for respondent.
PER CURIAM.
We have for review Knickerbocker v. State, 604 So. 2d 876 (Fla. 1st DCA 1992), which certified the following question of great public importance:
May a sentence for a life felony be enhanced pursuant to the provisions of the habitual offender statute?
Id. at 878. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. Consistent with Lamont v. State, 610 So. 2d 435 (Fla. 1992), we answer in the negative and approve the decision below to the extent it addressed the certified question. We otherwise quash the opinion below and remand for reconsideration in light of State v. Rucker, 613 So. 2d 460 (Fla. 1993).
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.